DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 02/02/22 was entered into the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshie et al. US 7,543,805 (“Yoshie”).
Regarding claim 1, Yoshie disclosed a medium transport apparatus (A or B) comprising: 
a transport unit (Figure 1) that is provided in a transport path along which a medium is transported; and a processing portion (including 1) that performs predetermined processing on the medium transported along the transport path, 
the medium transport apparatus includes a rotating body at a bottom portion of an apparatus main body provided with the transport unit and the processing portion therein (as seen in Figure 1) and 

Regarding claim 2, Yoshie disclosed a discharge portion (including 7G or 12) that discharges the medium processed by the processing portion, when a medium discharge direction by the discharge portion in the apparatus main body is front and an opposite direction thereof is rear, 
 	the rotating body is provided in a lower rear portion of the apparatus main body (see Figure 1), the rotating body can be separated from the installation surface in the installation state, and when the apparatus main body is tilted rearward to a tilted posture from the installed state, the rotating body may contact the installation surface, and the apparatus main body switches to the movable state (see at least Figure 1).  
 	Regarding claim 3, Yoshie disclosed a grip portion (any surface on the front side of the device) that is provided in front of the apparatus main body and may be gripped by a user with his or her hand when changing a posture of the apparatus main body.
.  

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 10 are allowed.

Response to Arguments
Applicant's arguments filed 02/02/22 have been fully considered but they are not persuasive.  Applicant alleged that Yoshie failed to disclose the features of the amended claim that the rotated body is separated from the installation surface in the installation state.
The Examiner disagrees.  MPEP 2114 states, “[A]pparatus claims cover what a device is, not what a device does."  Furthermore, “A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.” 
Here, all structural limitations were taught by Yoshie. The argued for limitation specifies intended use of the claimed apparatus. Specifically, that the rotating body be . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653